
	
		III
		111th CONGRESS
		1st Session
		S. RES. 200
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Udall of Colorado
			 (for himself, Mr. Isakson,
			 Mr. Specter, Mr. Warner, Mr.
			 Feingold, Mr. Conrad,
			 Mr. Chambliss, Mr. Lautenberg, and Mr.
			 Bayh) submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			August 3, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 12, 2009, as
		  National Childhood Cancer Awareness Day.
	
	
		Whereas childhood cancer is the leading cause of death by
			 disease for children in the United States;
		Whereas an estimated 12,500 children in this Nation are
			 diagnosed with cancer each year;
		Whereas an estimated 2,300 children in this Nation lose
			 their lives to cancer each year;
		Whereas the results of peer-reviewed clinical trials have
			 raised the standard of care and improved the 5-year cancer survival rate in
			 children to greater than 80 percent overall;
		Whereas more than 40,000 children and adolescents in the
			 United States currently are being treated for childhood cancers;
		Whereas up to 2/3 of childhood cancer
			 survivors are likely to experience at least one life-altering or
			 life-threatening late effect from treatment; and
		Whereas childhood cancer occurs regularly and randomly and
			 spares no racial or ethnic group, socioeconomic class, or geographic region:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 12, 2009, as National Childhood Cancer Awareness
			 Day;
			(2)requests that the
			 Federal Government, States, localities, and nonprofit organizations observe the
			 day with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of cancer;
			(3)recognizes the
			 profound toll a diagnosis of cancer has on children, families, and communities
			 and pledges to make its prevention and cure a public health priority;
			 and
			(4)urges public and
			 private sector efforts to promote awareness, invest in research, and improve
			 treatments for childhood cancer.
			
